                                                                      I l!SDC-SDNY
                                                                      I

UNITED STATES DISTRICT COURT                                          i DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ! ELECTRONICALLY                     FILED
                                                                              noc #:
                                                                                                        /1 YI (1
                                                                      I             ----~--.---

                                                                          I   n, 1r FILED:        /),
 GREGG VIGLIOTTI,                                                     ',-_____ ----::::~==:--=:====:-:~J
                                                                                ··-·•·-·· ... - -
                                                                              ..•



                                 Plaintiff,                   Docket No. 1: 19-cv-1571

        - against -                                           NOTICE OF SETTLEMENT
                                                              AND DISMISSAL OF CIVIL
 READOUT INC.                                                 ACTION WITH PREJUDICE

                                 Defendant.



       IT IS HEREBY NOTICED, that the above case has been settled and should be dismissed

with prejudice pursuant to which each side to bear their own costs and attorney's fees.

 ls/Richard Liebowitz
 Richard Liebowitz
 Liebowitz Law Firm, PLLC
 11 Sunrise Plaza, Suite 305
 Valley Stream, NY 11580
 Tel: (516) 233-1660
 RL@LiebowitzLawFirm.com
                                                              APPLICATION GRANTED
 Dated: December 11, 2019
                                                              ;!,lOADE:ED
 Attorneys for Plaintiff Gregg
 Vigliotti                                                  R'ONNlEASRAMS,           u.s.·o v.-
                                                             U--/ Z- -/'j
